number release date id office uilc cca_2009012708443731 ---------------------------- from -------------------- sent tuesday date am to --------------------- cc subject motion to quash motion to intervene some months later i have had a reason to revisit third-party_summons provisions and i wanted to make sure that that were made aware of sec_7609 in case ------------- has not clarified this for you b right to intervene right to proceeding to quash -- intervention -- notwithstanding any other law or rule_of law any person who is entitled to notice of a summons under subsection a shall have the right to intervene in any proceeding with respect to the enforcement of such summons under sec_7604 the import of which is even if you move to quash untimely and your motion is therefore denied you would still have the opportunity to intervene in any summons enforcement proceeding against a third-party if you would be entitled to notice of that third-party_summons under sec_7609
